FORM 6 - K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 As of 5/6/2015 Ternium S.A. (Translation of Registrant's name into English) Ternium S.A. 29 Avenue de la Porte-Neuve L-2227 Luxembourg (352) 2668-3152 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or 40-F. Form 20-F Ö Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12G3-2(b) under the Securities Exchange Act of 1934. Yes No Ö If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable The attached material is being furnished to the Securities and Exchange Commission pursuant to Rule 13a-16 and Form 6-K under the Securities Exchange Act of 1934, as amended. This report contains a summary of the resolutions adopted in the annual and extraordinary general meetings of shareholders of Ternium S.A., both held on May 6, 2015. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TERNIUM S.A. By: /s/ Arturo Sporleder Name: Arturo Sporleder Title: Secretary of the Board of Directors Dated: May 6, 2015 Summary of the resolutions adopted in the Annual General Meeting of Shareholders of TERNIUM S.A. (the “Company”) held on May 6, 2015, at 2:30 p.m. (Luxembourg time) (the “Annual Meeting”), at 29, avenue de la Porte-Neuve, L-2227 Luxembourg Annual Meeting 1. Consideration of the Board of Directors’ and independent auditor’s reports on the Company’s consolidated financial statements. Approval of the Company’s consolidated financial statements as of 31 December 2014 and 2013 and for the years ended 31 December 2014, 2013 and 2012. The Meeting resolved to approve the Company’s consolidated financial statements as of 31 December 2014 and 2013 and for the years ended 31 December 2014, 2013 and 2012. 2. Consideration of the independent auditor’s report on the Company’s annual accounts. Approval of the Company’s annual accounts as at 31 December 2014. The Meeting resolved to approve the Company’s annual accounts as at 31 December 2014. 3. Allocation of results and approval of dividend payment for the year ended 31 December 2014. The Meeting resolved (i) to approve a dividend, payable in U.S. dollars, on 15 May 2015, in the amount of USD 0.09 per share issued and outstanding (or USD 0.9 per ADR), (ii) to authorize the Board of Directors to determine or amend, in its discretion, any of the terms and conditions of such dividend payment, including the applicable record date, (iii) that the aggregate amount of USD 176,676,909.84 (which is net of the Company's shares held by the subsidiary Ternium International Inc.) to be distributed as dividend on 15 May 2015, be paid from the Company’s retained earnings reserve, and (iv) that the loss of the year ended 31 December 2014, be absorbed by the Company’s retained earnings account 4. Discharge of the members of the Board of Directors for the exercise of their mandate during the year ended 31 December 2014. The Meeting resolved to discharge all those who were members of the Board of Directors during the year ended 31 December 2014, from any liability in connection with the management of the Company’s affairs during such year. 5. Election of the members of the Board of Directors. The Meeting resolved to reduce the number of members of the Board of Directors to eight and to re-appoint Messrs. Ubaldo Aguirre, Roberto Bonatti, Carlos Alberto Condorelli, Pedro Pablo Kuczynski, Adrian Lajous, Gianfelice Mario Rocca, Paolo Rocca and Daniel Agustin Novegil to the Board of Directors, each to hold office until the next annual general meeting of shareholders that will be convened to decide on the 2015 accounts. 6.
